Citation Nr: 9909718	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  94-44 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for drug and alcohol 
abuse as secondary to service-connected post traumatic stress 
disorder (PTSD).

2.  Entitlement to special monthly compensation.

3.  Entitlement to Dependents' Educational Assistance under 
Chapter 35.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 
1967.

This case arises on appeal from a September 1993 rating 
decision issued by the New Orleans, Louisiana, Department of 
Veterans Affairs (VA) Regional Office (RO), that denied 
entitlement to service connection for drug and alcohol abuse 
as secondary to service-connected PTSD.  The case was 
subsequently transferred to the RO in St. Petersburg, 
Florida.  The Board upheld the RO's decision in March 1997.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (formerly the 
U.S. Court of Veterans Appeals) (Court).

In October 1998, counsel for the veteran and VA filed a Joint 
Motion to Vacate the Board Decision, in Part, to Remand the 
Case, and to Stay Further Proceedings.  The parties moved the 
Court to vacate that portion of the March 1997 Board decision 
that determined that the claim for service connection for 
drug and alcohol abuse as secondary to service-connected PTSD 
had no legal merit and to remand that issue for further 
consideration.  An Order of the Court dated in October 1998 
granted the motion and vacated that part of the Board's 
decision of March 1997 that determined that the claim for 
service connection for drug and alcohol abuse as secondary to 
service-connected PTSD had no legal merit, remanding the 
claim for further consideration. 


REMAND

Service connection for drug and alcohol abuse as secondary to 
service-connected PTSD

In order to ensure proper compliance with the law, applicable 
regulations, and precedent decisions of the Court, the Board 
finds that additional development of the evidentiary record 
is required.

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

A recent opinion of the VA Office of the General Counsel held 
that the Omnibus Budget Reconciliation Act of 1990 (OBRA 
1990), Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-
1351, prohibits the payment of compensation for a disability 
that is a result of a veteran's alcohol or drug abuse, 
whether on a direct or secondary basis.  This law applies to 
claims, as here, filed after October 31, 1990.  VAOPGCPREC 2-
97 (Jan. 16, 1997).  However, the Court recently noted that 
38 U.S.C.A. § 1110 does not bar an underlying grant of 
service connection for disability due to alcohol and drug 
abuse, albeit without compensation.  See Barela v. West, 11 
Vet. App. 280 (1998); VAOPGCPREC. 2-98 (Feb. 10, 1998). 

Here, the veteran has given a history of alcohol abuse since 
the age of 13 or 14.  He was first diagnosed as having PTSD 
during hospitalization for observation and evaluation at the 
VA Medical Center (VAMC) in New Orleans, Louisiana, in August 
1989.  The examiner indicated that the veteran had problems 
with alcohol apparently since adolescence.  A social worker 
stated in January 1991 that the veteran's post-Vietnam 
history showed "a long term pattern of symptomology [sic] 
including alcoholism which was initially used to numb himself 
out."  During hospitalization from December 1991 to January 
1992, a VA examiner stated that the veteran "uses alcohol as 
coping strategy to stress of post-traumatic stress disorder 
symptomatology."  In view of the foregoing, a medical 
opinion would be helpful in determining whether the veteran's 
drug and/or alcohol abuse was caused or aggravated by his 
service-connected PTSD.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (holding that Board must rely on independent 
medical evidence to support its findings and must not refute 
medical evidence in the record with its own unsubstantiated 
medical conclusions). 

There are also potentially relevant medical records that the 
RO should attempt to obtain concerning the veteran's claim.  
For example, the veteran testified in September 1992 that his 
treating psychiatrist told him that there was a relationship 
between his drinking and marijuana use and his PTSD, i.e., as 
a form of self medication.  The veteran was reportedly 
hospitalized at VA facilities for treatment of alcohol abuse 
in 1984, 1987 (VAMC Biloxi, Mississippi), and 1988 (VAMC in 
Salt Lake City, Utah).  He also receives Social Security 
Administration (SSA) disability benefits.  Therefore, the RO 
should make arrangements to obtain these records on remand.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Martin v. 
Brown, 4 Vet. App. 136 (1993) (not only must the final Social 
Security Administration decision be obtained, but all records 
upon which that decision was based must be obtained as well); 
Littke v. Derwinski, 1 Vet. App. 90 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); see also Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992) (VA records are constructively 
part of the record which must be considered).


Entitlement to special monthly compensation; Entitlement to 
Dependents' Educational Assistance under Chapter 35

The RO denied entitlement to special monthly compensation and 
entitlement to Dependents' Educational Assistance under 
Chapter 35 in February 1994.  A notice of disagreement with 
the RO's decision was received in November 1994.  Therefore, 
the veteran is owed a statement of the case on these issues, 
so that he may perfect an appeal if he continues to take 
issue with these claims.  See 38 C.F.R. §§ 19.29, 19.30, 
19.31 (1998).

Accordingly, this case is remanded for the following:

1.  Request that the veteran provide a 
list of those who have treated him for 
drug and/or alcohol abuse from 1967 to 
1989 and from 1993 forward.  Request all 
records of any treatment reported by the 
veteran that are not already in the 
claims file.  The Board is particularly 
interested in VA reports of 
hospitalization dated in 1984, 1987 
(VAMC Biloxi, Mississippi), and 1988 
(VAMC in Salt Lake City, Utah).

Ask that the veteran furnish the name 
and address of his treating psychiatrist 
who allegedly told him that his drug 
and/or alcohol abuse was related to his 
service-connected PTSD.  Contact the 
doctor and request that he/she provide a 
written statement regarding the alleged 
relationship of the veteran's drug 
and/or alcohol abuse to his service-
connected PTSD.  If this opinion is 
unavailable, that fact and the reason(s) 
should be annotated in the claims 
folder.

With respect to any VA records, all 
records maintained are to be requested, 
to include those maintained in paper 
form and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  Associate all records 
received with the claims file.

If requests for any private treatment 
records are not successful, tell the 
appellant and his attorney so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 
CFR § 3.159(c).

2.  Obtain all the records from the SSA 
that were used in considering the 
veteran's claim for disability benefits, 
including any reports of subsequent 
examinations or treatment.  If these 
records are duplicates of those already on 
file, that fact should be annotated in the 
claims folder.  Any other records should 
be associated with the claims folder.

3.  Afford the veteran an appropriate VA 
examination.  The examiner should be 
given a copy of this remand and the 
veteran's entire claims folder.  The 
examiner should be requested to review 
the veteran's medical history prior to 
conducting the examination, and state 
that this has been accomplished.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  

The examiner should state whether or not 
the veteran currently suffers from any 
drug and/or alcohol abuse disorder.  If 
so, the examiner is asked to render an 
opinion as to the date of onset and 
etiology of this condition.  
Specifically, what is the likelihood that 
the veteran's drug and/or alcohol abuse 
disorder was either (a) caused by, or (b) 
aggravated by his service-connected PTSD. 

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by a specialist is 
determined to be warranted in order to 
evaluate the condition(s) in issue, such 
testing or examination is to be 
accomplished.

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and 
completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the requested examination 
does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998); see also Stegall v. West, 11 
Vet. App. 268 (1998).

5.  Prepare a statement of the case on 
the issues of entitlement to special 
monthly compensation and entitlement to 
Dependents' Educational Assistance under 
Chapter 35 that includes a summary of the 
evidence and a summary of the applicable 
laws and regulations, with a discussion 
of how the laws and regulations affect 
the determination.  Notify the veteran of 
the time limit within which he must 
respond in order to perfect an appeal of 
these claims to the Board.

6.  Readjudicate the veteran's claim of 
entitlement to service connection for drug 
and alcohol abuse as secondary to service-
connected PTSD.  If the benefit sought on 
appeal remains denied, provide the veteran 
and his attorney a supplemental statement of 
the case, which includes consideration of all 
medical evidence received since the statement 
of the case issued in May 1994. 

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He is, however, free to 
submit additional evidence or argument to the RO on remand.  
Quarles v. Derwinski, 3 Vet. App. 129 (1992).  The purpose of 
this REMAND is to obtain additional information and to comply 
with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (Historical and Statutory Notes) 
(West Supp. 1998).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 


- 8 -


